CLD-018                                                           NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ___________

                                       No. 10-3841
                                       ___________

                           IN RE: DANTE AMOR MORRIS,
                                     Petitioner
                       ____________________________________

                         Petition for Writ of Mandamus from the
                            United States District Court for the
                              Eastern District of Pennsylvania
                    (Related to D.C. Criminal Action No. 99-cr-00601)
                       ____________________________________

                         Submitted Under Rule 21, Fed. R. App. P
                                    October 21, 2010

               Before: RENDELL, FUENTES and SMITH, Circuit Judges

                           (Opinion filed: November 12, 2010)
                                        _________

                               OPINION OF THE COURT
                                     _________

PER CURIAM

       Petitioner Dante Morris seeks a writ of mandamus directing the District Court to,

inter alia, grant his release from prison. We will deny the petition.

       In March 2004, Morris pled guilty to thirty-six counts of possessing and uttering

counterfeit checks, in violation of 18 U.S.C. § 513(a). The District Court sentenced

Morris to eight months of imprisonment, a three year term of supervised release, a special

assessment of $3,600, and restitution in the amount of $29,135.17. After his release from
prison, Morris failed to report to the U.S. Probation Office and, in August 2004, the

District Court issued a warrant for his arrest. Morris remained a fugitive until he was

arrested by the U.S. Marshals Service in January 2010. At a hearing that same month, the

District Court revoked Morris’ supervised release and imposed a sentence of twenty-four

months of imprisonment. Morris subsequently filed a notice of appeal in this Court

arguing, inter alia, that the District Court lacks jurisdiction over his case. See United

States v. Dante Morris, C.A. No. 10-2507. While that appeal was pending, he filed the

instant mandamus petition.

       Morris’ bases for relief are not entirely clear. However, he appears to seek a writ

of mandamus directing the District Court to grant his immediate release from prison

because it lacks jurisdiction over his case. Morris raised this exact argument on direct

appeal. In the instant petition, Morris also appears to allege that the prosecutor involved

in his case has engaged in misconduct and that he has been “tortured by several federal

agencies and agents.” He provides no basis for either claim.

       A writ of mandamus is a drastic remedy available only in extraordinary cases. See

In re Diet Drugs Prods. Liab. Litig., 418 F.3d 372, 378 (3d Cir. 2005). A petitioner

seeking mandamus must demonstrate that “(1) no other adequate means exist to attain the

relief he desires, (2) the party’s right to issuance of the writ is clear and indisputable, and

(3) the writ is appropriate under the circumstances.” Hollingsworth v. Perry, 130 S.Ct.

705, 710 (2010) (per curiam) (internal quotation marks and citation omitted). Mandamus


                                               2
cannot serve as a substitute for an appeal. See Madden v. Myers, 102 F.3d 74, 77 (3d Cir.

1996).

         Because Morris filed his mandamus petition while his direct appeal was still

pending in this Court and mandamus is not a substitute for an appeal, we will deny the

petition. 1




    1
    To the extent Morris also alleges misconduct on the part of the prosecutor
and torture by several federal agencies and agents, he has not set forth
anything in support of these bald accusations, let alone demonstrated that
mandamus relief is warranted.
                                              3